Citation Nr: 0710368	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-14 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a right 
lower extremity injury.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1968 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In September 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge, and a transcript is of 
record.  In June 2004 and March 2006, the Board remanded this 
claim for evidentiary development, which is detailed further 
below.  


FINDING OF FACT

The veteran does not have residuals of a right lower 
extremity injury that were caused or aggravated by active 
duty.  


CONCLUSION OF LAW

A right lower extremity injury was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that his right lower extremity disability 
is the result of a preexisting injury that was exacerbated by 
the rigors of basic training.  He argues that he has a 
chronic right lower extremity disability that includes the 
right knee as a result of that aggravation in service.  See 
e.g., appellant's VA Form 9, received in October 2002.  At 
his September 2003 travel board hearing, the veteran 
testified that he hurt his right leg prior to service, and 
that upon entrance he was not fully recovered.  The veteran 
stated that his knee had started to hurt in service when he 
had first started marching.  He testified that since 
separation from service, he has been on medication, received 
heat treatments, and frequently visited his doctor.  The 
veteran's representative also clarified that pre-service 
treatment records were unobtainable.  

The administrative history of this claim is as follows: in 
September 1969, the veteran filed a claim for service 
connection for a right knee injury.  In April 1970, the RO 
denied service connection for a right knee injury.  The RO 
also characterized the injury in issue as "fibrosis, soft 
tissues, inner aspect, right thigh with incomplete rupture of 
the vastus medialis muscle."  There was no appeal, and the 
RO's April 1970 decision became final.  See 38 U.S.C.A. § 
7105(c) (West 2002).  In April 1997, the veteran filed an 
application to reopen his claim.  In November 1999, the RO 
denied the claim, which it characterized as "residuals of a 
right knee injury."  The veteran appealed.  In March 2006, 
the Board determined that new and material evidence had been 
received to reopen the claim.  The Board characterized the 
disability in issue as "residuals of a right lower extremity 
injury," and noted that this term was intended to include 
both the muscles of the right lower extremity, and the right 
knee joint.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Further, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

The veteran's service medical records include an entrance 
examination report, dated in September 1968, which notes that 
the veteran had a history of hematoma to the right thigh two 
and a half years before, that was NCD (not considered 
disabling) (this remark is dated December 9, 1968).  
Beginning in January 1969, the veteran received treatment for 
right lower extremity symptoms.  X-ray reports for the right 
knee and thigh, dated in February 1969, are noted to show no 
significant abnormalities.  Reports, dated in March and April 
of 1969, note the following: the veteran complained of right 
lower extremity pain, there was "perhaps sl[ight] atrophy of 
the vastus medialis" that was hard to evaluate because of the 
veteran's obesity, the knees had full ranges of active and 
passive motion.  Exercises for the quadriceps were 
recommended, with "no duty excuse."  An April 1969 orthopedic 
consultation report notes that the veteran had been seen 21 
times for physical therapy, and although the veteran had 
progressed to ten straight leg raises, he continued to 
complain of pain on the medial side of the right knee.  A 
March 1969 treatment report from the psychiatric clinic notes 
"believe this represents severe psychophysical problem" and 
that "this does not suggest an ongoing dysfunction."  An 
April 1969 report from the psychiatric clinic notes, "his 
orthopedic difficulties very likely have a significant 
functional component."  A May 1969 report noted a preservice 
history that included aspiration of the right medial distal 
thigh with compression dressing and subsequent prominence in 
the area with possible bulging and pain on prolonged walking 
and running.  The veteran reported that he had usually been 
able to get along well as long as he avoided strenuous 
activity.  The report notes a full range of motion in the 
knee, contains a diagnosis of fascial defect, indicates that 
this condition was thought to exist prior to service (EPTS), 
and recommends that the veteran be separated from service.  A 
June 1969 Medical Board Report (MBR) notes the following: the 
veteran's diagnosis was "chronic knee pain, right, secondary 
to fascial defect in vastus medialis muscle fascia, due to 
injury in 1965," this injury existed prior to service and was 
not permanently aggravated by service; the report recommends 
discharge.  A May 1969 separation examination report contains 
an identical diagnosis to that in the MBR, and notes, 
"fullness in area of right vastus medialis with palpable 
fascial defect tender to finger pressure.  Has good quad 
otherwise.  Full range of motion knee," and "palpable fascial 
defect measuring 4 cm. x 6 cm. over the vastus medialis."

As for the post-service medical evidence, a March 1970 VA 
examination report notes complaints of occasional right knee 
swelling and slight pain, and reddening of the swollen area.  
The diagnosis was fibrosis, soft tissues, inner aspect, right 
thigh with incomplete rupture of the vastus medialis muscle.  

Reports from the Lenox Hill Hospital, dated in November 1972, 
indicate that the veteran had noticed a tender pea-sized lump 
in September, and that he underwent surgery in relation to a 
hematoma of the right thigh.  

The next relevant medical evidence is dated about 27 years 
later, in June 1999.  Specifically, a June 1999 VA 
examination report shows that the veteran stated that before 
military service he had hurt his right leg in a motor vehicle 
accident, and that it had required several aspirations prior 
to entering service.  The veteran reported that he had 
undergone surgery in 1972.  Physical assessment revealed a 
mildly antalgic gait with slight limp; some weakness of the 
right quadriceps and hamstrings; and moderate medial joint 
line tenderness.  The diagnosis was history of MVA with right 
knee injury, history of joint effusion right knee, and 
internal derangement right knee with mild weakness and pain 
exacerbations.  

A VA examination report, dated in October 2001, notes that 
the veteran had a full and painless range of motion in the 
knee, and symmetrical thigh musculature, with no evidence of 
atrophy.  Quadriceps and hamstring strength was 5/5.  There 
was no evidence of instability.  X-rays were noted to be WNL 
(within normal limits).  The diagnosis noted a healed 
fracture right proximal fibula, no other pathology noted.  

Reports from Joseph C. Tauro, M.D., dated between September 
and October of 2003, contain a diagnosis of rule out medical 
meniscal tear right knee, with a recommendation for an MRI 
(magnetic resonance imaging) study.  An October 2003 
consultation report notes that the veteran most likely had a 
meniscal tear, and "as to whether this meniscal tear was due 
to his military service or prior motor vehicle accident, I 
really have no way to determine that at this time."  

A VA examination report, dated in July 2004, shows that the 
diagnoses noted that a right vastus medialis fascia injury 
pre-existed service, in 1965, and that he had residual 
posttraumatic changes with fibrosis, secondary mild knee 
pain, and right knee intrameniscal changes and patellar 
tendinosis.  

A July 2004 MRI report notes Grade II intrameniscal changes 
in the lateral meniscus and medial meniscus.  

The veteran was afforded a VA examination in August 2006.  
The report of that examination shows that the physician noted 
that the claims file had been reviewed.  The veteran reported 
that he had had a pre-existing leg injury, and the examiner 
noted a tear of the vastus medius oblique part of the 
quadriceps complex.  The veteran stated that he had re-
aggravated the injury during marching done while in basic 
training, and that the problem had become progressively 
worse.  He reportedly could not currently stand or walk for 
more than a few yards.  Physical assessment found no atrophy, 
and that muscle function was normal in terms of comfort, 
endurance, and strength sufficient to perform activities of 
daily living.  The examiner found that the motion of the 
joint was not limited by muscle disease or injury.  The 
examiner also noted a July 2004 MRI that showed a sprain of 
the medial, lateral patella retinaculum as well as the 
lateral collateral ligament.  The diagnosis was history of 
right vastus medius oblique muscle tear, and the "problem 
associated with diagnosis" was right leg pain.  

A lay statement from the veteran's friend, received in 
September 2000, states that the veteran was physically active 
prior to entering the military without physical limitation, 
but that upon returning he had been unable to perform the 
same activities.  He asserts that the veteran has experienced 
a rapid decline in his mobility and physical activity, which 
is most probably related to his knee joint.  

A lay statement from the veteran's mother, received in 
September 2000, states the following: prior to service, the 
veteran had an accident involving his right knee, with severe 
pain and swelling, and several months of bi-weekly draining.  
After discharge, the veteran complained of increased pain, 
and difficulty with physical activities.  

A decision of the SSA, dated in September 1996, shows that 
the SSA determined that the veteran was disabled as of April 
1993 due to obesity, occupational asthma, allergic rhinitis, 
pulmonary sequalae and depressive reaction with features of 
anxiety.  

At the outset, as noted in the Board's March 2006 Remand, the 
issue on appeal is service connection for "residuals of a 
right lower extremity injury."  This term is intended to 
include both the muscles of the right lower extremity, and 
the right knee joint.  Each aspect of the claim will be 
discussed separately.  

A.  Muscles of the Right Lower Extremity

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability is 
due to the natural progress of the disease.  Id.

In this case, the evidence shows that the veteran's fascial 
defect in the vastus medial muscle was "noted" upon 
entrance into service.  Specifically, the veteran's September 
1968 entrance examination notes "hx (history) hematoma R 
(right) thigh 21/2 years ago NCD (not considered disabling)."  
This notation is dated December 9, 1968, which is the 
veteran's date of entry into service.  Service medical 
records also include a Medical Board Report, dated in June 
1969, which notes that the veteran had a fascial defect in 
the vastus medialis muscle that was incurred in 1965, and 
which existed prior to service.  The Board further notes that 
the veteran has consistently stated that he hurt this muscle 
prior to active duty, as did his mother in an August 2000 
statement.  Given the foregoing, the evidence is sufficient 
to show that the veteran had a preexisting right thigh muscle 
injury, and that such injury was "noted" upon entrance into 
service.  Crowe.  Therefore, the presumption of soundness 
does not attach, and need not be rebutted.  See VAOPGCPREC 3-
2003, 69 Fed. Reg. 25178 (2004).  The Board further notes 
that, despite its language in the March 2006 Remand, given 
the foregoing, the clear and unmistakable standard, as noted 
in Cotant v. Principi, 17 Vet. App. 116 (2003), is not for 
application.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Temporary or intermittent flare- ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Board finds that the evidence in insufficient to show 
that the veteran's right thigh muscle injury underwent an 
increase in disability during service.  Although the veteran 
repeatedly complained of right lower extremity pain during 
his six months and four days of service, there is no evidence 
to show a worsening of his preexisting right thigh muscle 
pathology.  In this regard, service X-ray reports for the 
right knee and thigh showed no significant abnormalities.  
His right knee was shown to have a full range of motion at 
all times.  There was a speculative notation of possible 
slight atrophy of the vastus medialis, but it was further 
noted that this was hard to evaluate because of the veteran's 
obesity.  Furthermore, the evidence also shows that the 
veteran was treated at a psychiatric clinic in association 
with his right leg complaints.  These psychiatric treatment 
reports show that the service examiner concluded that the 
veteran's complaints represented a "severe psychophysical 
problem" with no "ongoing dysfunction," and that he had a 
"significant functional component."  The MBR shows that 
service physicians determined that the veteran's preexisting 
right thigh muscle injury was not permanently aggravated by 
service.  With regard to the post-service medical evidence, 
the veteran complained of right leg symptoms upon VA 
examination in March 1970, with a diagnosis of fibrosis, soft 
tissues, inner aspect, right thigh with incomplete rupture of 
the vastus medialis muscle.  However, the earliest medical 
evidence of actual treatment for a right thigh problem is 
dated over two years later.  See reports from Lenox Hill 
Hospital, dated in November 1972.  This treatment is comes 
three years after separation from service.  

Finally, the claims files contain two competent opinions 
against the claim of aggravation.  Specifically, in its 
Remand, dated in March 2006, the Board directed that a VA 
examiner be asked to clarify a current diagnosis (or 
diagnoses) concerning the right lower extremity, and for each 
identified disorder, state whether it pre-existed the 
veteran's service and underwent a permanent increase in 
severity during service.  If the preceding questions were 
answered in the affirmative, the Board asked the examiner to 
additionally determine whether such a disorder caused or 
aggravated any other current lower right extremity disorder.  

The August 2006 VA examination report shows that the examiner 
indicated that the veteran had a history of a right vastus 
medius oblique muscle tear, and that, "This was clearly a 
pre-existing condition before his time of service."  The 
examiner further concluded that the veteran's service "did 
not permanently increase the severity of his condition beyond 
the natural progression."  The examiner explained that the 
claims file showed that no knee injury was identified, that 
all pain was attributed to the prior muscle tear, and any re-
injury to the muscle itself would have shown up as increased 
swelling and erythema, which was not documented in the claims 
file.  

The Board finds that this opinion is highly probative 
evidence against the claim, as it is shown to have been based 
on a review of the veteran's C-file, it cites to clinical 
findings (and the lack thereof) during service, and is 
accompanied by a rationalized explanation.  Furthermore, the 
August 2006 VA examiner had the benefit of a historical 
review of the all of the evidence, which made the opinion 
more informed for the purposes of this adjudication.  See 
Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the 
Board may adjudge a more recent medical opinion to have 
greater probative value, particularly where the subsequent 
examiner had additional evidence available in rendering the 
opinion).  Finally, the Board notes that the July 2004 and 
August 2006 opinions are essentially consistent with each 
other.  In this regard, the July 2004 VA examination report 
shows that the examiner stated that it was not at least as 
likely as not that the veteran's "right knee" disorder 
underwent chronic permanent worsening during active service.  
When read in context, the examiner's use of the term "right 
knee" appears to actually be a reference to the veteran's 
right thigh muscle injury.  Specifically, the term must be 
read in context with the examiner's discussion of the 
original injury in 1965, which describe only a right thigh 
muscle injury, as well as the diagnosis of a pre-existing 
right vastus medialis fascia injury from 1965 secondary to 
accident (no right knee disorder was diagnosed).  The Board 
therefore finds that the veteran's pre-existing fascial 
defect of the vastus medialis muscle fascia did not undergo 
an increase in disability during service.  As the disability 
underwent no increase in severity during service, aggravation 
may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

In reaching this decision, the Board has considered the 
opinions of Frank C. Alario, M.D., dated in July 2000 and 
November 2002, Lance A. Markbrieter, M.D., dated in November 
2002, and Daniel E. Fox, M.D., dated in August 2004.  These 
physicians indicated that the veteran had a right leg muscle 
injury that was aggravated by his service.  

Where the record contains conflicting medical evidence, the 
Board is free to favor some medical evidence over other 
medical evidence provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); see also Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  In this case, the 
probative value of these opinions is greatly reduced by the 
fact that none of these opinions is shown to have been based 
on a review of the veteran's C-file, or any other detailed 
and reliable medical history.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (recognizing that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.); Hampton v. Gober, 10 Vet. App. 
481 483 (1997); Schroeder v. Brown, 6 Vet. App. 220, 225 
(1994); Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 
(1991).  Furthermore, these opinions are all summary in 
nature.  None of these opinions cite to inservice clinical 
findings, nor are any them accompanied by a rationalized 
explanation for their conclusion.  In this regard, Dr. 
Markbreiter's November 2002 opinion and Dr. Fox's August 2004 
opinion both note that the veteran had military service in 
Vietnam.  The veteran, however, is not shown to have served 
in Vietnam.  See veteran's discharge (DD Form 214).  
Accordingly, the Board finds that this evidence is outweighed 
by the contrary evidence of record, and that the veteran's 
pre-existing fascial defect of the vastus medialis muscle 
fascia did not undergo an increase in disability during 
service.  

B.  Right Knee

With regard to the right knee, as previously stated, this 
issue is complicated by the fact that the veteran's right 
thigh muscle injury causes painful right knee motion.  To the 
extent that the veteran may have had right knee pain during 
service as a result of his fascial defect in vastus medialia 
muscle, no underlying right knee pathology was ever diagnosed 
or identified, and right knee pain alone does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  The 
issue is further complicated by the fact that some physicians 
have apparently used the term "right knee" when they were, 
in fact, discussing the right thigh muscle injury.  However, 
there is no medical evidence to show that the veteran had a 
pre-existing right knee disorder.  In this regard, to the 
extent that the July 2004 VA examination report noted a 
preexisting "right knee disorder," as previously stated, 
when read in context, the examiner's use of the term "right 
knee" appears to actually be a reference to the veteran's 
right thigh muscle injury.  See Part I.A.  This 
interpretation is supported by the findings in the August 
2006 VA examination report.  Similarly, Dr. Alario's July 
2000 statement appears to use the term "right knee" 
interchangeably with a right thigh muscle injury.  In 
summary, a right knee disorder was not noted upon entrance 
into service, nor is a right knee disorder clearly and 
unmistakably shown to have preexisted service, and the 
presumption of soundness therefore applies to the right knee.  
Accordingly, a direct service connection analysis is 
appropriate.  See 38 C.F.R. § 3.303.  

The Board's discussion of the veteran's service medical 
records in Part I.A. is incorporated herein.  Briefly stated, 
X-ray reports for the right knee and thigh, dated in February 
1969, were noted to show no significant abnormalities.  The 
veteran was shown to have a full range of motion in his right 
knee at all times.  A March 1969 report notes that there was 
no instability.  His separation examination report, dated in 
May 1969, shows that his lower extremities were clinically 
evaluated as normal.  Chronic knee pain is also noted, as was 
a full range of motion in the knee.  The report notes his 
fascial defect, and indicates that all reported symptoms were 
related to it.   

As previously noted, the post-service medical evidence 
consists of VA and non-VA reports, dated between 1970 and 
2006.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that he was found to have 
a right knee disorder, nor was a right knee disorder noted in 
his MBR, or in his separation examination report.  Service 
connection for a right knee disorder during service is 
therefore not warranted.  See 38 C.F.R. § 3.303(b).  With 
regard to the post-service medical evidence, the August 2006 
VA examination report shows that the examiner indicated that 
no knee injury was identified during service, and that all 
pain was attributed to the prior muscle tear.  Similarly, the 
VA examination report, dated in July 2004, shows that the 
examiner noted that, "The patient had no trauma or injury to 
right knee during service."  In addition, the Board points 
out that the first evidence of right knee pathology is dated 
no earlier than 1999.  Furthermore, the July 2004 VA examiner 
concluded that it was not at least as likely as not that the 
veteran's right knee disorder had its onset during service.  
Finally, there is no competent evidence to show a nexus 
between the veteran's service and a right knee disorder.  In 
this regard, none of the previously discussed opinions from 
Dr. Alario, Dr. Markbrieter, or Dr. Fox, assert that the 
veteran had a right knee disorder that was caused by his 
service.  In summary, the evidence in insufficient to show 
that the veteran had a preexisting right knee disorder, or 
that a right knee disorder was caused by service, and the 
Board therefore finds that a right knee disorder was not 
caused or aggravated by the veteran's service.  

Finally, to the extent that the veteran may have intended to 
argue that his right thigh muscle injury caused or aggravated 
a right knee disorder, service connection may be warranted 
where the evidence shows that a disability is proximately due 
or the result of an already service-connected disability.  
See 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 
439 (1995).  However, in Part I.A. of this decision the Board 
determined that service connection for a right thigh muscle 
injury is not warranted.  There is therefore no predicate 
service-connected disability upon which a grant under 
38 C.F.R. § 3.310 or Allen may be based, and service 
connection for a right knee disorder is not warranted on this 
basis.  

The Board therefore finds that the preponderance of the 
evidence is against the claim, and that service connection 
for a right knee disorder must be denied.  

C.  Conclusion

The Board has considered the veteran's oral and written 
testimony, and the lay statements, submitted in support of 
the veteran's arguments that he has the claimed condition 
that should be service connected.  Lay statements are not 
competent evidence of a diagnosis, or a nexus between the 
claimed condition and the veteran's service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claim must be denied. 

As the preponderance of the evidence is against these claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2004, October 2005, and 
August 2006, the RO sent the veteran letters (hereinafter 
"VCAA notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  The 
RO's letters informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The VCAA letters were mailed to the appellant after the 
initial RO adjudication of his claim.  However, any defect 
with respect to the timing of the VCAA notice in this case 
was nonprejudicial.  The RO's November 1999 decision was 
decided prior to the enactment of the VCAA.  In such cases, 
there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on 
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the letters were sent, the case was 
readjudicated and in most recently, in September 2006, a 
Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
the September 2006 Supplemental Statement of the Case, see 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006), and in any event, as the claim for service connection 
has been denied, no disability rating or effective date will 
be assigned; and any defect with respect to the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service and service medical records, 
VA and non-VA medical reports.  The veteran has been afforded 
examinations, and etiological opinions have been obtained.  
The Board therefore finds that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for residuals of a right lower extremity 
injury is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


